Case: 11-16081    Date Filed: 01/10/2013   Page: 1 of 2

                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 11-16081
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 6:03-cr-00223-GKS-DAB-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

JEROME E. WILLIAMS,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________
                               (January 10, 2013)

Before MARCUS, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

      Rosemary Cakmis, appointed counsel for Jerome E. Williams in this appeal

from the partial grant of Williams’s motion for a sentence reduction, 18 U.S.C.
              Case: 11-16081    Date Filed: 01/10/2013   Page: 2 of 2

§ 3582(c)(2), has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the district court’s partial grant

of Williams’s § 3582(c)(2) motion is AFFIRMED.




                                         2